DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's amendments and remarks, filed 12/22/2020, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-5, 9-12, 15-18 and 29 are under examination. 
Claims 6, 7, 13, 14, 19, 20-28 are withdrawn. Claim 8 is cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(a)-(d) is acknowledged. This application is the National Stage filing under 35 USC 371 of PCT/EP2014068315 filed on 08/28/2014 and claims priority to earlier filed provisional applications 61/871228 filed 08/28/2013 and 61/960922 filed 09/30/2013. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the effective filing date for the instant application is 08/28/2013.
Withdrawn Rejections
The rejection of claims 1-5, 9-12, 15-18 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments to the claims.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and ‘as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
1: Statutory Category?  Yes. The invention (claim 1 being representative) is directed to a method for the analysis of genetic material of a subject. Therefore, the claims fall into one of the four statutory categories.
2A – Prong 1: The claimed invention (claim 1 being representative) recites the following limitations that are considered an abstract idea as enumerated in the 2019 PEG:
categorizing by a computer system the continuous PVAF values in a first category corresponding to the first parent based on the genotype information of the first parent and second parent; segmenting by the computer system said categorized PVAF values; 
Under the broadest reasonable interpretation (BRI), the categorizing and segmenting steps amount to acts of mental observation and/or evaluation that can be practically performed in the human mind, similar to mental thought processes. That is, with the exception of using a computer system, these steps are still mental equivalents because one can look at numerical and/or graphical representations of data (e.g. by eye or mentally) and come to a conclusion using one’s mind. There is also nothing in the claims themselves that foreclose these steps from being performed by a human. Contrast this with Example 38, of the 2019 Revised Patent Subject Matter Eligibility Guidance, where one cannot possibly generate a random value using a pseudo-random number generator in one’s mind because a pseudo-random number generator is something that only exists within a machine. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG.  
Additionally, the segmenting step inherently requires establishing mathematical relationships between data when read in light of the specification [page 10], which 
Step 2A - Prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  In this case, the claimed steps that are not part of the abstract idea are as follows: 
deriving genetic material from a sample…up to 50 cells or cell-free DNA;
analyzing the genetic material with a polymorphism typing platform to obtain continuous…frequency values (PVAF)…;
obtaining continuous polymorphic variant allele frequency (PVAF) values of genetic material of the subject; obtaining genotype information of a first and second parent; 
providing by the computer system the segmented PVAF values to indicate a genetic anomaly in the genetic material of the subject and/or inheritance of the genetic material of the subject.

Under the BRI, the deriving, analyzing, and obtaining steps amount to insignificant extra-solution activity that result in obtaining data for use by the abstract idea and are not indicative of integration into a practical application. See MPEP 2106.05(g). As such, it is the examiner’s position that none of the non-abstract steps apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
Under the BRI, the providing step merely outputs information for the subject represents extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). Additionally, this step amounts to nothing more than linking the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h). 
With regards to the computer system, these features are recited so generically that they can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). 
Step 2B: Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the non-abstract steps discussed above (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity. With regards to deriving genetic material from a sample comprising up to 50 cells, Handyside et al. (J Med Genet, 2010;47:651-658) teaches karyomapping of samples at the single cell level [Abstract, and page 651, col. 2, para. 2, page 653, col. 1 “Whole Genome Amplification”], whole genome amplification and genotyping call rate values [page 653, col. 1 “Whole Genome Amplification”], and genotyping using SNP arrays (i.e. polymorphism typing platforms) [page 653, col. 1]. As such, Handyside provides evidence that methods for deriving genetic material from up to 50 cells was routine and conventional in the art. Additionally, as evidenced by applicant’s own specification (pages 1 and 2) methods for obtaining allelic frequency and genomic information were well known in the art. Therefore, these steps remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more.
As discussed above, the providing step merely outputs information and therefore amounts to nothing more than insignificant extra-solution activity. The examiner takes official notice that such methods were well known in the art. Therefore, this step remains 
With regards to the claimed computer system, as explained with respect to Step 2A Prong Two, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to apply an exception, which cannot provide an inventive concept [Step 2B: NO]. The claim is not eligible. 
Dependent claims 2-5, 9-12, 15-18 and 29 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In particular, all of the dependent claims further limit the specificity of the abstract idea set forth above, by either adding additionally computational steps (e.g. reflecting values against a middle axis, normalizing values) or further limiting the nature of the data used by the abstract idea (e.g. using logR values, mosaicism, meiotic origin, indicating halpotype). As such, these claims are still part of the abstract idea by definition and therefore the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception for the reasons set forth above. As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception for the reasons set forth above. Furthermore, the recitation of a database also does not amount to significantly more for the same reason that the aforementioned processor does not under the Step 2B analysis, above. 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 


Response to Arguments
Applicant’s arguments, filed 12/22/2020, have been fully considered but are not persuasive for the following reasons.
Applicant argues that the claims do not recite a mental process because they require steps to be performed by a computer. In response, as discussed above, with the exception of using a computer system, these steps are still mental equivalents because one can look at numerical and/or graphical representations of data (e.g. by eye or mentally) and come to a conclusion using one’s mind. There is also nothing in the claims themselves that foreclose these steps from being performed by a human. Contrast this with Example 38, of the 2019 Revised Patent Subject Matter Eligibility Guidance, where one cannot possibly generate a random value using a pseudo-random number generator in one’s mind because a pseudo-random number generator is something that only exists within a machine. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG.  Mental processes may remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”)’, Guidance at 52, n. 14.
Applicant argues that the claims provide an improvement to the technology by solving a technical problem of finding genetic anomalies from samples of up to 50 cells. In response, MPEP 2106.04(d)(1) states the following with regards to evaluating improvements:
The specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").

While the courts usually evaluate "improvements" as part of the "directed to" inquiry in part one of the Alice/Mayo test (equivalent to Step 2A), they have also performed this evaluation in part two of the Alice/Mayo test (equivalent to Step 2B). See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349-50, 119 USPQ2d 1236, 1241-42 (Fed. Cir. 2016). However, the improvement analysis at Step 2A Prong Two differs in some respects from the improvements analysis at Step 2B. Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. 

In this case, a review of the specification teaches that “identifying the haplotype of aneuploid 20 samples, even when such samples comprise low amounts of genetic material is an improvement over the prior art” [page 47] and that the present invention provides improved methods both in accuracy and in the detail and type of information that can be 35 obtained, and alleviates the erroneous discrete PV-calls resulting from WGA-artifacts and/or algorithmic 5 interpretation of the signals determined with the WGA-material [pages 5 and 6]. However, such teachings amount to setting forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), and are therefore not considered objective evidence of an improvement. Moreover, as discussed above, Handyside provides methods for deriving genetic material from single cell samples as well as genotyping using SNP arrays, which amounts to evidence the deriving genetic material from up to 50 cells is routine and conventional in the art. 
Applicant additionally argues that the claims are “integrating into a practical application of categorizing and segmenting PVAF values”. In response, as explained in MPEP 2106.04(II) and the October 2019 Update, Step 2A (Prong 1) of the eligibility analysis requires examiners to evaluate whether the claim recites a judicial exception and, if so, identify those steps. Step 2A (Prong 2) of the eligibility analysis requires examiners to evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This Step 2A (Prong 2) evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. In summary, the two-part analysis requires the examiner to determine if the claim recites a judicial exception (i.e. abstract idea steps), and if the claim “as a whole” (meaning any non-abstract steps that are recited in addition to the abstract idea steps) integrates the exception into a practical application or provide an inventive concept. Therefore, part of the judicial exception, and it has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). 
Applicant argues that the claimed method amounts to significantly more than the alleged abstract idea. In response, this argument is not persuasive for the reasons that have been explicitly discussed above in the Step 2B analysis. As discussed above, the examiner maintains that the non-abstract steps discussed above (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity in view of the teachings of Handyside et al. (J Med Genet, 2010;47:651-658) and as evidenced by applicant’s own specification (pages 1 and 2), which provides evidence that methods for obtaining allelic frequency and genomic information were well known in the art. Therefore, these steps remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. For at least these reasons, the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following prior art rejection is necessitated by applicant’s amendments.
Claims 1, 2, 3, 11, 12, 15, 18, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Handyside et al. (J Med Genet, 2010;47:651-658) in view of Robinowtiz et al. (US2011/0288780; Pub. Date. Nov. 24, 2011).
Regarding claim 1, Handyside teaches methods for genome wide analysis of genetic disease based on mapping crossovers between parental haplotypes. In particular, Handyside teaches methods for karyomapping of samples that includes performing whole genome amplification of single cells, and genotyping using SNP arrays (i.e. polymorphism typing platforms) [Abstract, and page 651, col. 2, para. 2, page 653, col. 1 “Whole Genome Amplification”], which broadly reads on the deriving and analyzing steps as claimed.
Handyside does not specifically teach obtaining continuous polymorphic variant allele frequency (PVAF) values. However, Handyside teaches obtaining SNP genotype call rate values for specific alelles [page 653, “Results” and Figure 2A] which at a minimum suggests PVAF values since these values necessarily represent the frequency of polymorphic variants in samples, and since the specification does not provide any limiting definition for continuous PVAF values that would serve to exclude this interpretation. 
Furthermore, Robinowtiz explicitly teaches that methods for determining variant allele frequencies in samples and using these data values in subsequent analysis was well known in the art [0402-0407]. 
It would further have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Friedman by obtaining their model using the pathway database, because the choice of pathway data is interpreted as a matter of design choice, and Applicant has not disclosed that this particular data provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, given that Joshi-Tope teaches a publically available pathway element database (Reactome) and underlying model comprising human pathways, such a modification would have been considered a mere design consideration which fails to patentably distinguish over the teachings of Friedman and Joshi-Tope.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method Handyside by obtaining continuous polymorphic variant allele frequency (PVAF) values since such values where 
Handyside further teaches segregating mutant alleles for parents based on genotype information [page 652, col. 2 “Methods” and Figure 2] and categorizing  SNP genotype call rates for parents and providing visual graphs of these results that are indicative of genetic anomalies in the subject [page 653, “Results” and Table 1; Figure 2, Figure 3, and Figure 4]. 
Regarding claims 2, 3, and 18, Handyside further teaches segregating determining phase at heterozygous informative loci to define two parental haplotypes in both parents [page 653, col. 1, “Karyomapping”] and categorizing parents based on SNP genotype call rates based on a plurality of sub-categories, e.g. average call rate, number of SNP loci, average distribution, etc. [Table 1]. 
Regarding claims 11 and 12, Handyside further teaches that their karyomapping and SNP call rates identify trisomies of meiotic origin, by the presence of both haplotypes from one parent in one or more segments of the chromosome and indicate haplotype [Figure 1]. 
Regarding claim 15, Handyside further teaches that informative single nucleotide polymorphism (SNP) loci across the length of each chromosome are represented in the karyomap by a continuous vertical column [Figure 3], which is broadly interpreted as a teaching for evaluating a length of segments of PVAF values. 
Regarding claim 29, Handyside further teaches genetic material derived from a single cells, as discussed above. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619